§9.   Photographing, Recording and Broadcasting [of Supreme                   Court
      Proceedings by the Pennsylvania Cable Network (“PCN”)]

A.    General Provisions

1. The Supreme Court reserves the right to restrict usage of all sound recordings
and visual images taken in Supreme Court Courtrooms.               Photographing,
recording and broadcasting in those areas are permissible only in accordance
with the following provisions.

2. The Executive Administrator of the Supreme Court or his or her designee
(“Executive Administrator”) may permit photographing, recording and
broadcasting in any Supreme Court Courtroom in his or her discretion. Requests
to photograph, record or broadcast sound or images for public or private use in
any media, including, but not limited to, printed, online and video form, must be
submitted to the Executive Administrator at least three business days before the
proposed date of photographing, recording or broadcasting, or within a shorter
period as the Executive Administrator may determine. Requests to photograph,
record or broadcast during scheduled Supreme Court proceedings will not be
entertained.

3. Members of the general public visiting any Supreme Court Courtroom as a
permitted guest or a participant in a supervised tour may take photographs or
record sound or images for their private, non-profit use, unless otherwise
directed by the Executive Administrator. This provision does not authorize
photographing, recording or broadcasting during scheduled Supreme Court
proceedings.

4. When a Supreme Court Courtroom is being used by an executive or legislative
agency, board, commission or similar entity, sections A. 2.-3. shall not affect that
entity’s policies relating to photographing, broadcasting and recording.


B.    Photographing, Recording and Broadcasting of Supreme                    Court
      Proceedings by the Pennsylvania Cable Network (“PCN”)

1. General Provisions

[1]a. The recording by [the Pennsylvania Cable Network (“PCN”)]PCN of a
proceeding before the Supreme Court for future broadcast on PCN is permissible only
in accordance with this section.
[2]b. A request to be present to record a scheduled proceeding electronically for future
broadcast on PCN must be made at least three business days before the proceeding.
Such requests must be submitted to the Executive Administrator [of the Supreme
Court of Pennsylvania or his or her designee (“Executive Administrator”)] for
approval by the Chief Justice. The Supreme Court shall maintain discretion to prohibit
camera coverage of any proceeding, or any part thereof, due to the nature of the issues
or the sensitivity of the subject matter of a proceeding.

[3]c. There shall be no coverage of a proceeding involving any case that has been
designated as “sealed.”

[4]d. There shall be no audio pickup or broadcast of conferences between co-counsel
or among the Justices.

[5]e. The Supreme Court may limit or terminate coverage, or direct the removal of
camera coverage personnel, when necessary to protect the rights of the parties or to
assure the orderly conduct of the proceedings.

[6]f. The Supreme Court shall not incur any expense for equipment, wiring or personnel
necessary to provide coverage by PCN.

[7]g. Introductory commentary, if any, shall be supplied by members in good standing of
the Pennsylvania Bar approved by the Supreme Court.

[8]h. All coverage must be “gavel-to-gavel,” including rebroadcasts, with the exceptions
in [A. 3.-5.] 1. c.-e.

[9]i. All copyrights to the broadcasts are the possession of the Supreme Court and may
not be used without its approval. PCN shall provide the Supreme Court with DVD or
videotape recordings of all sessions covered by PCN, whether or not broadcast or aired.

[10]j. Broadcasts are not permitted until a minimum of 48 hours after recording.

[B]2. Equipment and Personnel

[1]a. Only robotic cameras will be permitted in the courtroom. PCN personnel shall
consult with the Executive Administrator to determine the location in the courtroom for
the camera equipment and operators.




                                            2
[2]b. Equipment shall not produce distracting sound or light. Signal lights or devices to
show when the equipment is operating shall not be visible.

[3]c. Except as otherwise approved by the Executive Administrator, existing courtroom
sound and light systems shall be used without modification. Audio pickup for all media
purposes shall be accomplished from existing audio systems present in the court
facility, or from a camera's built-in microphone. If no technically suitable audio system
exists in the court facility, microphones and related wiring essential for media purposes
shall be unobtrusive and shall be located in places designated in advance by the
Executive Administrator.

[4]d. All equipment must be in place prior to the opening of the court session and shall
not be removed until after the conclusion of the day's proceedings. Video recording
equipment which is not a component part of a camera shall be located in an area
remote from the courtroom. PCN personnel shall not enter or exit the courtroom once
the proceedings are in session except during a recess or adjournment. PCN personnel
shall wear appropriate attire in the courtroom.

[5]e. PCN personnel shall adhere to the direction of the Executive Administrator in
matters such as security, parking, noise avoidance and other related issues.

[C]3. Impermissible Use of Material
None of the film, videotape, video discs, still photographs or audio reproductions
developed during or by virtue of coverage of a proceeding shall be admissible as
evidence in the proceeding from which it arose, in any proceeding subsequent or
collateral thereto, or upon any appeal of such proceedings.




                                           3